Per Curiam.

Relators complain about “the continued prejudiced mode of proceeding in the Common Pleas Court.”
In the recent case of State, ex rel. Bell, v. Blair (1975), 43 Ohio St. 2d 95, 96, this court stated that the following conditions must exist to support the issuance of a writ of prohibition:
*28“1. The court or officer against -whom it is sought must be about to exercise judicial or quasi-judicial power ;
“2. The exercise of such power must be unauthorized by law; and
“3. It must appear that the refusal of the writ would result in injury for which there is no adequate remedy in the ordinary course of law.”
In the appeal before us, the complaint does not allege that the court is about to exercise any judicial power unauthorized by law. Further, it does appear that there is an adequate remedy for appellant in the ordinary course of law if this writ is denied.*
Relators have not set forth facts which would entitle them to a writ of prohibition, and the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.

This court does not pass upon relators’ contention that Sup. E. 4 of this court was violated in this case, as it is not relevant to this court’s determination herein.